                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:20-CV-00268-RJC-DSC


                LARRY PHILPOT,                                  )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )                    ORDER
                                                                )
                LENDING TREE LLC,                               )
                                                                )
                                  Defendant.                    )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Christiane Campbell and James Beausoleil Jr.]” (documents ##6 and 7) filed July

               31, 2020. For the reasons set forth therein, the Motions will be granted.


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                        SO ORDERED.


Signed: July 31, 2020




                        Case 3:20-cv-00268-RJC-DSC Document 9 Filed 07/31/20 Page 1 of 1
